DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for rce AND amendment filed 3/2/21 including claims 1-17, out of which claims 1, 5-7, 16 and 17 have been amended, claims 3-4 and 8 are cancelled and  1, 2, 5-7 and 9-17 are pending in this application
Claim Objections
Claims 9 and 15 are  objected to because of the following informalities:  
Claim 9 recites same imitations as in claim 7, from which claim 9 depends . There is no additional value further narrowing limitations.
Claim 15 recites “A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 1.. This is independent claim with category, “Article of manufacture” , therefore, cannot be dependent from claim 1, which is method (Category-process) claim.   Process and “Article of manufacture” are two of four categories of claims. See 2106    Patent Subject Matter Eligibility [R-10.2019]. Claim 15 cannot be depended on claim 1.
  Appropriate correction is required.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21 and 3/11/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
.
Claims 1-2, 5-6, 7, 9-17  are rejeted under 35 U.S.C. 103 as being unpatentable over Wirtanen et al (US20160205040), henceforth, ‘040 in view of Diachina et al (20120040643), henceforth, ‘643 .
	For claims 1, ‘040 discloses :A method comprising: , see abstract and  claim 30, a method includes receiving a connection request from a user application. A service request is sent to a radio resource control (RRC) module. An indication of failure of or a rejection to the service request due to access class barring is received from the RRC module.
	receiving information at a user device about one or more types of access and associated barring configuration information; and 
	(’040: [0002]a network can prevent or restrict wireless devices from attempting to access the network by broadcasting access restriction parameters via `System information (Reads on receiving ), such as Master Information Block (MIB) and System Information Block type k (k=1, 2, . . . ). Specifically, the LTE network can restrict access for certain classes of UEs using control information for Access Class Barring (ACB), Service Extended Access Barring (EAB) (Reads on “ types of access and associated barring configuration information”). [0020] the eNB 112a 102b may broadcast a SIB2 including control information for at least one of Access Class Barring (ACB), Access Control for circuit-switched fallback (CSFB), or Extended Access Barring (EAB)). (Reads on “ types of access and associated barring configuration information” being received at UE)
	using by the user device one or more of said types of access and respective barring configuration information when determining whether to attempt access to a network.
	(‘040: [0002], For ACB, a SIB2 may include ACB parameters for at least one of Emergency, MO data, 
Circuit-switched Fallback (CSFB), and MO signaling. The parameters for CSFB, MO-Data and MO-Signaling include a probability factor and a barring time for AC 0-9 and barring bits for access classes 11-15. For AC 0-9, if the UE initiates an MO call and the relevant parameters are included for the type of call (Reads on “ using by the user device one or more of said types of access and respective barring configuration information”), the UE generates a random number if the relevant access class barring timer is not already running. If the drawn number is lower than the value indicated by the probability, the UE may attempt to access the network. Otherwise, the UE is barred from attempting to access the network for a duration which is randomly selected based on the broadcasted barring time value. ( Reads on determining whether to attempt access to a network). )
	wherein the information about one or more types of access comprises at least one of a default indicator, a priority indicator and a specific indicator.
	(‘040: [0027] If the access class barring check fails, the RRC module 220 sends an indication 306 (Reads on specific indicator) of a failure or rejection due to access class barring.)
	‘’643 disclose following limitation, more clearly:
	wherein the information about one or more types of access comprises at least one of a default indicator, a priority indicator and a specific indicator.	
(‘643:, [0057] Each of the columns corresponds to access control information indicating that access is barred for applications corresponding to one or more particular application -specific services (Reads on specific indicator). Further in [0057], On the other hand, the entry labeled 220 indicates that access control information barring access to devices or applications having the LPD (low -priority device (Reads on priority indicator)) service attribute is not applicable to MTC devices of the PAD device type.
	It would have been obvious to a person of ordinary skill in the art  before the effective date of invention to have combined limitation of ‘643 with ‘040 for the advantage of Public Safety Device, only access control information for the PSD (Public safety device)  attribute and the EAC (Extended access class) attribute applies.
	
	For claim 7, ‘040 in view of ‘643, as above, discloses following limitation:
	A method comprising: determining for a plurality of user devices one or more information about one or more types of access and associated barring configuration information; and  
(‘040: [0002] To manage network load, long term evolution (LTE) networks may access bar cells for UEs of specific access classes (ACs) or types of mobile originated (MO) traffic at the radio resource control (RRC) layer. For example, a network can prevent or restrict wireless devices from attempting to access the network by broadcasting access restriction parameters via `System information`, such as Master Information Block (MIB) and System Information Block type k (k=1, 2, . . . ). (Reads on determining ---one or more information
 about types of classes and associated barring configuration information.)
causing information about one or more types of access and associated barring configuration information to be transmitted to at least one user device.
	(‘040: [0016] The UE 102a, 102b may receive control information for Access Class Barring (ACB), Access Control for circuit-switched fallback (CSFB), or Extended Access Barring (EAB) via a SIB2. [0002]a network can prevent or restrict wireless devices from attempting to access the network by broadcasting access restriction parameters via `System information (Reads on receiving `, such as Master Information Block (MIB) and System Information Block type k (k=1, 2, . . . ).
	wherein the information about one or more types of access comprises at least one of a default indicator, a priority indicator and a specific indicator.
	priority indicator and a specific indicator.
	(‘040: [0027] If the access class barring check fails, the RRC module 220 sends an indication 306 (Reads on specific indicator) of a failure or rejection due to access class barring.)

	wherein the information about one or more types of access comprises at least one of a default indicator, a priority indicator and a specific indicator.	
(‘643:, [0057] Each of the columns corresponds to access control information indicating that access is barred for applications corresponding to one or more particular application -specific services (Reads on specific indicator). Further in [0057], On the other hand, the entry labeled 220 indicates that access control information barring access to devices or applications having the LPD (low -priority device (Reads on priority
 indicator)) service attribute is not applicable to MTC devices of the PAD device type.
	It would have been obvious to a person of ordinary skill in the art  before the effective date of invention to have combined limitation of ‘643 with ‘040 for the advantage of Public Safety Device, only access control information for the PSD (Public safety device)  attribute and the EAC (Extended access class) attribute applies.

For claim 15, ‘040 discloses following non-transitory computer-readable storage medium limitation:
	A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of 
claim 1..
	(‘040: [0022] the device applications (Reads on computer executable instructions)may be stored in the flash memory, RAM, or a combination thereof ( Reads on non-transitory computer-readable storage medium) and executed by the microprocessor ( Reads on processor in computing system), digital signal processor (DSP).)
	Rest of limitations are same as in claim 1.

	For claim 2, ‘040 in view of ‘643 discloses all limitations of subject matter, as applied to precedent claim 1. In addition, ’040 discloses following limitation:
	“receiving one or more of said information about one or more types of access and said associated barring configuration information in one or more of a broadcast, multicast or unicast message.”
	(‘040: [0002] To manage network load, long term evolution (LTE) networks may access bar cells for UEs of 

	
	For claim 5, ‘040 in view of ‘643 discloses all limitations of subject matter, as applied to precedent claim 1. In addition, ’040 discloses following limitation:
	wherein said using comprises using a stored value of at least one indicator and performing a check with a respect to said barring information corresponding to the indicator..
	(‘040: [0002] If the access class barring check fails, the RRC module 220 sends an indication 306 of a failure or rejection due to access class barring.
	[0022] The device 102 includes a plurality of device applications 202, 204, 206, a NAS module 208, and an 
RRC module 210. [0027]---the NAS module 208 may determine a type of MO traffic for the application 202, 204, or 206 and indicate the traffic type to the RRC module 210. In response to a failure or a rejection from the RRC module 210.  [0028] the NAS module 208 determines a type of traffic for the SMS application 204 and indicates the traffic type to the RRC module 210. In response to performing the access barring check, the RRC module 220 sends an indication of a failure or rejection due to access class barring.)

	For claim 11, ‘040 in view of ‘643 discloses all limitations of subject matter, as applied to precedent claim 7. In addition, ’040 discloses following limitation:
	“wherein different types of access groups are provided in dependence on one or more of at least one operator policy and network conditions.
	(‘040: [0003] [0003] If access barring is configured by the network, the SIB2  (reads on access groups) includes relevant parameters (Reads on policy and condition) such as type of connection request for which barring is in effect and associating barring time. Examples of types of connections which may be barred along with barring time are ac-BarringForEmergency, ac-BarringForMO-Data (T303), ac-BarringForCSFB (T306/T303), and ac-BarringForMO-Signalling (T305).)

	“wherein different ones of said access types are usable by a user device at different times.”
	(‘040: [0012] the NAS module or the user application may substantially align a retry timer for a user application with the access-barring-class timer for a radio resource control (RRC) module. In doing so, the NAS module or the user application may improve the access time to the network by aligning the retry with at.) 
(Examiner’s note: It means after expiry of timer, access is permitted at different times, reading on limitation.

	For claim 13, ‘040 in view of ‘643 discloses all limitations of subject matter, as applied to precedent claim 7. In addition, ’040 discloses following limitation:
	“wherein said associated barring configuration information comprises a respective probability factor..”
	(‘040: [0002] the LTE network can restrict access for certain classes of UEs using control information for Access Class Barring (ACB), Service Specific Access Class Barring (SSAC) and Extended Access Barring (EAB). For ACB, a SIB2 may include ACB parameters for at least one of Emergency, MO data, Circuit-switched Fallback (CSFB), and MO signaling. The parameters for CSFB, MO-Data and MO-Signaling include a probability factor and a barring time for AC 0-9 and barring bits for access classes 11-15..)

	For claim 14, ‘040 in view of ‘643 discloses all limitations of subject matter, as applied to precedent claim 7. In addition, ’040 discloses following limitation:
	“wherein said associated barring configuration information is dependent on a service type associated with a respective access type..”
	(‘040: [0034] the access control mechanism consists of the transmission of access control information within system information transmitted by the RAN, for the purpose of filtering (i.e., barring) a controllable portion of system access attempts from MTC devices. To allow greater flexibility than might be provided by using barring based on MTC devices alone, access control of this type can be based on application-specific service attributes instead of or in addition to device-specific attributes.)
	

with the exception of follo9wing limitation, which is disclosed by ‘643, as follows:
	causing information to be transmitted to a user device indicating if said user device is to use a default access barring method or a dynamic access barring method..
	(‘643:, [0057] Each of the columns corresponds to access control information indicating that access is barred for applications corresponding to one or more particular application -specific services (Reads on specific indicator). Further in [0057], On the other hand, the entry labeled 220 indicates that access control information barring access to devices or applications having the LPD (low -priority device (Reads on priority indicator)) service attribute is not applicable to MTC devices of the PAD device type.
	It would have been obvious to a person of ordinary skill in the art  before the effective date of invention 
to have combined limitation of ‘643 with ‘040 for the advantage of Public Safety Device, only access control 
information for the PSD (Public safety device)  attribute and the EAC (Extended access class) attribute applies.

	For claim 6, ‘040 in view of ‘643 discloses all limitations of subject mmater, as applied to precedent claim 1, with the exception of follo9wing limitation, which is disclosed by ‘643, as follows:
	wherein said using comprises determining if said barring information for an indicator corresponds to said type of access and if said barring information corresponds to said indicator access is not barred and if said barring information does not correspond to said indicator barring said access.	
	(‘643:,  [0057] Each of the rows in the table of FIG. 1 corresponds to a device type. Each of the columns corresponds to access control information indicating that access is barred for applications corresponding to one or more particular application-specific services. Given a particular device type, the corresponding row indicates which access control information is applicable. For instance, the entry labeled 210 indicates that access control information barring access to devices or applications having the PAD service attribute is applicable to MTC devices of the PAD device type. On the other hand, the entry labeled 220 indicates that access control information barring access to devices or applications having the LPD (low-priority device) service attribute is not applicable to MTC devices of the PAD device type.	
	It would have been obvious to a person of ordinary skill in the art  before the effective date of invention 


	For claim 10, ‘040 in view of ‘643 discloses all limitations of subject mmater, as applied to precedent claim 
7, with the exception of follo9wing limitation, which is disclosed by ‘643, as follows:
	wherein different types of access are provided in dependence on one or more a service requested by a user device, a service type, service preferences, an active subscription of a user of said user device and one or more capability of a respective user device.	
	(‘643:,  [0047] Large Data Volume (LDV)--Although not currently defined by 3GPP as an MTC Feature for 
subscription, this attribute can be useful for supporting an effective access control scheme. All MTC devices that have this attribute enabled in the SIM or USIM support MTC applications that send large amounts of data. Such an MTC device reads system information to determine whether system access is allowed for large data transmissions.
	It would have been obvious to a person of ordinary skill in the art  before the effective date of invention to have combined limitation of ‘643 with ‘040 for the advantage of MTC device reads system information to determine whether system access is allowed for large data transmissions.

For claims 16, ‘040 discloses following limitations, which are the same as in claim 1:
receive information about one or more types of access and associated barring configuration information; and
use one or more of said types of access and respective barring configuration information when determining whether to attempt access to a network.
	‘040 does not disclose following limitation, which is disclosed by ‘643, as follows:
	An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform::
(‘643: [0076] The processing circuit 610 includes an access control processor 620 and memory 630 for 

	It would have been obvious to a person of ordinary skill in the art  before the effective date of invention
 to have combined limitation of ‘643 with  for the advantage of those of controlling operation of the 
communication.

For claims 17, ‘040 discloses following limitations, which are the same as in claim 7:
receive information about one or more types of access and associated barring configuration information; and
use one or more of said types of access and respective barring configuration information when determining whether to attempt access to a network.
	‘040 does not disclose following limitation, which is disclosed by ‘643, as follows:
	An  apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
	([0076] The processing circuit 610 includes an access control processor 620 and memory 630 for storing program code 632 controlling operation of the communication device 600. The program code 632 includes code for performing the access control functions as herein described.)
It would have been obvious to a person of ordinary skill in the art  before the effective date of invention to have combined limitation of ‘643 with those of ‘040 for the advantage of those of controlling operation of the communication.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
Applicant’s argument
Applicant argues that Claim 15 is rejected because of alleged informalities. Applicant amends claim 15 to depend from claim 1 to overcome the objections. Accordingly, Applicant requests that the objections to claim 15 be withdrawn.
Examiner’s response
non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 1.. This should be independent claim with category, “Article of manufacture” , therefore, cannot be dependent from claim 1, which is method (Category-process) claim.   Process and “Article of manufacture” are two of four categories of claims. See MPEP 2106    Patent Subject Matter Eligibility [R-10.2019]. Claim 15 cannot be depended on claim 1.
  Appropriate correction is required.
Applicant’s argument
Aplicant argues , “None of the applied references teach or suggest "...wherein the information about 
one or more types of access comprises at least one of a default indicator, a priority indicator and a specific 
indicator," as recited by claim 1”.. Further, Applicant argues that With respect to these indicators, by way of illustrative example, Applicant's specification at page 17 of the published PCT application states: 
"There may be one or more of the following types of indicators: 
i) Default: this does not indicate any specific service inquiry. This may correspond to regular LTE Access Classes (with range 0-9) in existing technologies to allow backward compatibility to legacy systems. The signaling may indicate that the legacy ACB mechanism is to be used. 
ii) Prioritized: this may indicate the absolute priority need for a subscriber's type, e.g. emergency needs. The range of indicators may correspond to one or more of the LTE definition of five special categories (i.e. LTE Access Classes 11 to 15). 
iii) Specific: this may take a specific meaning. This may be further modified according to signaled parameters. The indicators determine one or more specific service types and/or user equipment capabilities (e.g. eMBB (extended mobile broadband), MTC, IoT, Autonomous driving, URLLC (ultra reliable low latency communication), MCV (mission critical video), MCPTT (mission critical push to talk). This may correspond to a new dimension of extended range of Access Groups." 
For at least these reasons, it is respectfully submitted that claim 1, and claims that depend therefrom, are patentable over the applied art. 
Claims 7, 16 and 17 include limitations that are similar to that noted above with respect to claim 1. Thus, 

Examiner’s response
In response to applicant's argument that the references fail to show certain features of applicant’s 
invention (disclosed in specification), it is noted that the features upon which applicant relies (i.e., i) Default: this does not indicate any specific service inquiry. This may correspond to regular LTE Access Classes (with range 0-9) in existing technologies to allow backward compatibility to legacy systems. The signaling may 
indicate that the legacy ACB mechanism is to be used. 
ii) Prioritized: this may indicate the absolute priority need for a subscriber's type, e.g. emergency needs. The range of indicators may correspond to one or more of the LTE definition of five special categories (i.e. LTE Access Classes 11 to 15). 
iii) Specific: this may take a specific meaning. This may be further modified according to signaled parameters. The indicators determine one or more specific service types and/or user equipment capabilities (e.g. eMBB (extended mobile broadband), MTC, IoT, Autonomous driving, URLLC (ultra reliable low latency communication), MCV (mission critical video), MCPTT (mission critical push to talk). This may correspond to a new dimension of extended range of Access Groups." ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of above explanation, all arguments by Applicant have been responded and, are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday  from 9 AM to 5 PM. 
	If attempts to reach the examiner by telephone are unsuccessful, the 	examiner’s supervisor, Yuwen Pan, can be reached on 571272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 

obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://portal.uspto.gov/external /portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647